 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDTongg PublishingCo., Ltd.andAmalgamated Lithographers ofAmerica, Local 62, Petitioner.Case No. 37-RC-685.April 20,1961DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Shirley N. Bingham, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Leedom, and Fanning].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent employeesof the Employer.3.Honolulu Typographical Union Local 37, AFL-CIO, hereincalled the Typographers, contends that its outstanding collective-bargaining contract with the Employer covering compositors alsoincludes strippers, and that this contract therefore bars the inclusionof strippers in the Petitioner's proposed unit.Although the contractcontains language susceptible of the interpretation that it coversstrippers, the evidence is incontrovertible that, notwithstanding thecontract, the Typographers has not in fact bargained for such em-ployees.Without protest from the Union, the Employer has unilat-erally established wage rates and working conditions for the strippers.We find the Typographers' contract does not cover strippers andthat it is therefore not a bar to the inclusion of strippers in the pro-posed unit.'4.The Petitioner seeks to represent a unit of lithographic produc-tion employees, including offset pressmen, art department employees,strippers and photoengraving department employees.HonoluluPrinting Pressmen & Assistants Union, Local 413, AFL-CIO, hereincalled the Pressmen, contends that the offset pressmen should be in asingle unit with letterpressmen.The Typographers opposes the in-clusion of the strippers in the unit.The Employer asserts that thereshould be separate units of (a) offset pressmen, and (b) camera,stripping, and platemaking employees. It also urges that the art de-partment employees should be excluded from any unit or units.The Employer is engaged in the business of job printing, doing bothletterpress and offset printing, and the wholesale distribution of its1Red Dot Foods,Inc,114 NLRB 145.131 NLRB No. 31. TONGG PUBLISHING CO., LTD.175manufactured items. Its lithographic operation is a complete one,running from pasteup, through camera work, stripping, and plate-making, to the offset presses.The offsetpressmenworkin a separateroom on the other side ofthe plant from the letterpressmen.They do not interchange with theletterpressmen and do only lithographic work.The stripping depart-ment employees take parts of several negatives and strip them togetherto form a new negative which is suitable for the creation of a plate tobe sent to pressmen. The photoengraving department employees spendsubstantially all their time in lithographic production work, photo-graphing negatives for plates, and doing stripping and platemaking.All the above lithographic employees utilize standard lithographicequipment, and perform the usual duties and exercise the customaryskills involved in the traditional lithographic process.The artists,although hired on the basis of their creative talents, spend most oftheir time doing pasteup work, that is, preparing the drawings on asheet to be photographed.The offset pressmen are presently represented by the Pressmen ina single unittogether with the letterpressmen.There is no collective-bargaining history for the other employees in the Petitioner's proposedunit.The unit sought, including the artists,2 constitute all the employeesengaged inthe lithographic process.The Board has held that such em-ployees may constitute an appropriate unit notwithstanding that someof them have been included in a different unit .3The Petitioner is aunion which traditionally represents lithographic production em-ployees.Accordingly, the unit sought may be appropriate.However,because the strippers, photoengravers, and artists are now unrepre-sented, they are entitledto a self-determination election before beingmerged in a broaderunit.4But before any elections may be held, theBoard mustbe administratively satisfied that the petitioning unionhas a sufficient representative interest in the group of employees inquestion 5 In the instant case, the Petitioner has failed to make thenecessary showing of interest among the presently unrepresented em-ployees.Inasmuch as the offset pressmen alone would not constitutean appropriate unit, we shall dismiss the petition.[The Board dismissed the petition.]2As the artists spend most of their time doing lithographic work, they properly belongin the unit with other lithographic process employeesJohnson Printing, Inc,92 NLRB1426, 1427.sHarvey Paper Products Company, Division of Kalamazoo Vegetable Parchment Com-pany,116 NLRB 1624.4AerojetGeneralCorporation,129 NLRB 1492 (Members Fanning and Kimball dis-senting) ;Sutherland Paper Company,122 NLRB 1284s Aerojet General Corporation, supra 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDMEMBER FANNING, dissenting :I dissent from the dismissal of the petition.Petitioner has madethe necessary showing of interest among the offsetpressmento warrantan election to determine whether they wish to sever themselves fromthe existing unit.This is a necessary first step to the establishment ofthe lithographic process unit the Petitioner seeks to represent.ThePetitioner also has the necessary showing of interest in that litho-graphic process unit which is appropriate to justify the electiontherein.Petitioner is not seeking to add the presently unrepresentedlithographic process employees to an existing unit. It seeks to com-bine certain unrepresented employees with employees now representedby another union, the combined group constituting an appropriateunit.To justify severance of the offset pressmen, Petitioner must ofcourse demonstrate a showing of interest. It has done so.To justifyan election in the appropriate lithographic unit, it must also demon-strate a 30 percent showing of interest in that unit. It has done so.There is simply no justifiable reason for not holding this election .68 See dissenting opinion of Members Fanning and Kimball inAerojet General Corpora-tion,129 NLRB 1492.T.I.L.Sportswear CorporationandAmalgamated ClothingWorkers of America(AFL-CIO).Case No. 26-CA-934 (for-merly 15-CA-1576).April 21, 1961DECISION AND ORDEROn December 9, 1960, Trial Examiner Fannie M. Boyls issued herIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.The Trial Examiner also recom-mended dismissal of the complaint insofar as it alleged that Respond-ent had failed or refused to hire Roxie Lee Bagwell in violation ofSection 8 (a) (3) and (1). Thereafter, the Respondent and the Charg-ing Party filed exceptions to the Intermediate Report and supportingbriefs.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.' The1At the hearing, the Charging Party moved to strike Respondent's answer to the com-plaint and for summary judgment on the pleadings because of Respondent's failure toserve a copy of the answer upon it, as prescribed by Section 102.21 of the Board's Rulesand Regulations.The Respondent had filed a timely answer and had served it upon theGeneral Counsel.The motion was denied by the Trial Examiner and a request to theBoard for special permission to file an interim appeal from the Trial Examiner's rulingwas also denied by the Board.The Charging Party asserts in its exceptions that the131 NLRB No. 28.